Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to Applicant’s amendment of claims, by deleting claim 3, amending claims 1, 2, 4, 10,12-13, 16, 19-20 and adding new claim 21 filed 08/02/2021, the restriction requirement among species as set forth in the Office action mailed on 06/02/2021, has been fully withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 15 recites, “each of the subjects” on lines 1-2, while claim 1 that claim 14 depends from recites, “depicting one or more subjects” on lines 2-3 and is completely satisfied by “one object”.  The metes bounds and scope of the claim are not defined and the claim is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 17, 19-20 is/are rejected under 35 U.S.C. 102 (a)(2)as being anticipated by Price et al. (US 2021/0042529).
As to claim 1, Price discloses a method comprising: 
by one or more computing devices, accessing a plurality of verified videos depicting one or more subjects [creating, by one or more processors, a training set, wherein the training set comprises a first plurality of videos known to be real (par. [0014]). In some embodiments, each weak classifier 104-114 may be trained with a database of videos known to be real. In some embodiments, videos used to train the weak classifiers may be obtained from YouTube or other online video sources (par. [0025]). The videos include subject faces (Figs. 5A and 5B); 

by the one or more computing devices, generating, using one or more video transformations based on the plurality of verified videos, a plurality of fake videos [In some embodiments, the weak classifiers 104-114 may be trained with a video known to be a deepfake (fake video) and the original "real" (verified) version of the deepfake (fake video) (par. [0025]). By definition, deepfakes alter the target's mouth. If a deepfake is generated to make a person look like they are saying something fake, or something they have never said themselves, this will inherently change the mouth of the person in the video (i.e., the target’s mouth in the real video is changed (transformed) to generate a fake video) (par. [0027])]; 
by the one or more computing devices, generating, based on the fake videos, a plurality of fake-video feature values [the mouth, facial hair teeth of the target are generated features in the fake video from the real video (par. [0027]). and 
by the one or more computing devices, training a machine-learning model to determine whether a specified video is a genuine video, wherein the machine-learning model is trained based on the verified-video feature values and the fake-video feature values [In some embodiments, each weak classifier of the plurality of weak classifiers may be trained on real (verified) videos and known synthetic (fake) videos (par. 0012]. In some embodiments, the plurality of weak classifiers may be weighted to make a final classification of interest; in relation to the present disclosure, the final classification may be whether or not an input video is "real" or "fake" (par. [0024], [0037], [0039]). Strong classifier 116 may 
As to 17 Price further discloses, wherein the one or more video transformations degrade the a quality of the verified videos and comprise one or more of addition of noise, blurring, resolution reduction, color distortion, image compression, or affine transformations [In some embodiments, extracting the mouth from the video may include down-sampling (resolution reduction) the mouth (transformation degrade) (par. [0012], [0014]). 
As to 19, refer to claim 1 rejection. Price further discloses one or more computer-readable storage media (par. 0046]).
As to 20, refer to claim 1 rejection. Price further discloses a system comprising:
One or more processor [par. [0046])
an input device [any known input device technology, including but not limited to a keyboard (including a virtual keyboard), mouse, track ball, and touch-sensitive pad or display (par. [0046])].
   an output device [Ethernet of WiFi adapter (output devices) (par. [0046])].
one or more computer-readable storage media (par. [0046]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-9, 14, 16, 18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 2021/0042529) as applied to claim 1 above, and further in view of Lin, Guo-Shiang, “Detection .
As to claim 2, Price further discloses, wherein the machine-learning model is trained to classify the specified video in a genuine-video class or a fake-video class [supervised learning models (machine learning model) to make a final classification of interest; in relation to the present disclosure, the final classification may be whether or not an input video (specified video) is "real" (genuine-video class) or "fake" (fake-video class) (par. [0024], [0026])], and the machine-learning model is trained based on an association between a genuine-video class and the verified-video feature values and an association between a fake-video class and the fake-video feature values [The training set, as described earlier, may be trained on a set of videos, comprising videos known to be deepfakes (fake-video class) and videos known to be genuine (verified-video class). In some embodiments, weak classifier 104 may be trained to detect irregularities in the teeth of the face (association between the class and the feature values) of input image 102. Examples of teeth in a source video and corresponding deepfake are shown in FIGS. 3A-3B. (par. [0027]). A training set, wherein the training set comprises a first plurality of videos known to be real (genuine-video class) and a second plurality of videos known to be synthetic (fake-video class); extracting, by the one or more processors, the physical feature (feature values) from each video of the training set (genuine-video class and fake-video class); down-sampling, by the one or more processors, the extracted physical feature in at least one frame; and training, by the one or more processors, a first weak classifier based on the physical features (association between video feature values and class of each video in the training set) (par. [0014])]. 
 	Price does not disclose the verified-video feature values comprising a verified-video histogram, and the fake-video feature values comprising a fake-video histogram.
Lin discloses, a method for detection of frame duplication forgery in videos (fake-videos). Our experiment results demonstrate that the proposed scheme can not only achieve detection of frame 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Lin to modify the method of price by using a feature value comprising a color histogram in the verified-video and  a color histogram in the fake-video because of the advantages of the color histogram, such as scale invariance, a high degree of immunity to noise, easy calculation less sensitivity to zooming and camera motion (page 8, lines 6-10) in order to accurately detect and localize duplicated clips in different kinds of videos (Abstract).
As to claim 4, price does not disclose, wherein the plurality of verified- video feature values and the plurality of fake-video feature values each comprise one or more of: a color feature, a texture feature, an edge feature, a shape feature, or an image quality feature.
 Lin discloses, a method for detection of frame duplication forgery in videos (fake-videos). Our experiment results demonstrate that the proposed scheme can not only achieve detection of frame duplication forgery but also accurately detect and localize duplicated clips in different kinds of videos. The results also show that the scheme outperforms an existing method in terms of precision, recall, accuracy, and computation time (Abstract). The luminance component (Y component) of each two adjacent frames in a video is measured and used to find duplicate candidates. In addition to the advantages of the color histogram (color feature), such as scale invariance and a high degree of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Lin to modify the method of price by using a a color histogram (color feature) in the verified-video and  a color histogram (color feature) in the fake-video because of the advantages of the color histogram, such as scale invariance, a high degree of immunity to noise, easy calculation less sensitivity to zooming and camera motion (page 8, lines 6-10) in order to accurately detect and localize duplicated clips in different kinds of videos (Abstract).
As to claim 21 refer to claim 4 rejection.
As to claim 5, Lin further discloses wherein the color feature comprises one or more of HSL (hue, saturation, lightness), HSV (hue, saturation, value), dominant color, color gradient, or color frequency histogram [to consider efficiency, only the Y component in the YCbCr color space (HSL)  is adopted (page 11, lines 12-13)].
As to claims 6-9, claim 4 that these claims depends from is completely satisfied by “a color feature) and does not require the other features in the claim and the claims are anticipated by the references.
As to claim 14, price does not disclose, wherein each of the verified videos is less than a threshold length.
Lin discloses, a method for detection of frame duplication forgery in videos (fake-videos). Our experiment results demonstrate that the proposed scheme can not only achieve detection of frame duplication forgery but also accurately detect and localize duplicated clips in different kinds of videos. The results also show that the scheme outperforms an existing method in terms of precision, recall, accuracy, and computation time (Abstract). If the value of the spatial correlation of each frame is higher 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Lin to modify the method of price by using a verified videos that is less than a threshold length in order to accurately detect and localize duplicated clips in different kinds of videos (Abstract).
As to claim 16, price does not disclose, wherein the one or more video transformations include image resizing, overlaying of rectangular border that enclosing faces, stopping motion, or a combination thereof.
Lin discloses, a method for detection of frame duplication forgery in videos (fake-videos). Our experiment results demonstrate that the proposed scheme can not only achieve detection of frame duplication forgery but also accurately detect and localize duplicated clips in different kinds of videos. The results also show that the scheme outperforms an existing method in terms of precision, recall, accuracy, and computation time (Abstract). The objective of the first phase, candidate segmentation selection, is to reduce the size of the search space and thereby ensure that the scheme is very efficient (page 6, lines 10-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Lin to modify the method of price by reducing the size of the search space (resizing) in order to ensure that the scheme is very efficient (page 6, lines 10-11).
As to claim 18, price does not disclose, wherein the verified videos are live videos captured in real-time.
Lin discloses, a method for detection of frame duplication forgery in videos (fake-videos). Our experiment results demonstrate that the proposed scheme can not only achieve detection of frame 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Lin to modify the method of price by capturing live genuine (verified) videos in real time in order to accurately detect and localize duplicated clips in different kinds of videos (Abstract).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 2021/0042529) as applied to claim 1 above, and further in view of Ortiz et al. (US 2020/0036528).
As to claim 15 Price does not disclose, wherein at least a portion of each of the subjects in the verified videos moves at greater than a minimum threshold rate of speed.
Ortiz discloses a method to analyze a video to identify face, eyes, lips (portions of a subject), and other features of the video, such as features of the largest face. At step 1323, lip motions from lip reading movement process 1330 may be stored into facial identity token database 1360 as well (par. [0070]). Video frames 1710 showing various lip movements of a user may be sent to AI algorithm at step 1720 to track the pixel on lips (par. [0072]). At step 1760, a match confidence score may be generated. If the score is too low, the person in the video may be determined to be an imposter at step 1750 (par. [0073]). If the score is above a certain threshold, at step 1770, then the person in the video may be determined to be a real person matching the provided identity. (par. [0274]). 
. 
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413.  The examiner can normally be reached on flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SAMIR A AHMED/              Primary Examiner, Art Unit 2665